Citation Nr: 1819008	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), mood disorder, and anxiety disorder.

2.  Entitlement to service connection for a disability manifested by a speech impediment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty in the United States Marine Corps from July 1990 to April 1994, with subsequent service in the Army National Guard of Minnesota.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In July 2016, the Board remanded this case for additional development, including a new VA examination.  The Veteran failed to attend that examination.  The matter now returns to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed acquired psychiatric disorders, including 
mood disorder, but at no time during the period on the appeal has the Veteran met the diagnostic criteria for a diagnosis of PTSD.

2.  A psychosis is not demonstrated during service or within the first post-service year.

3.  The Veteran did not engage in combat during any period of active service, and did not sustain an injury or event related to an acquired psychiatric disorder during service, and an in-service stressor sufficient to cause PTSD has not been verified. 

4.  A disability productive of a speech impediment is not related to service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include PTSD, mood disorder, anxiety disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.655, 4.125 (2017).

2.  The criteria for service connection for a disability manifested by a speech impediment have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.655, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that some of the Veteran's service treatment records (STRs) are unavailable for review.  Despite a VA formal finding of unavailability in July 2010, noting that further attempts to obtain them would be futile, some STRs were associated with the claims file in April 2016.  In such a case, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Pursuant to the Board's July 2016 remand, the Veteran was scheduled for a new VA examination in August 2016, but did not appear for the examination, and did not request that the examination be rescheduled.  There is no indication from the record that notice of the scheduled examination was not sent to him at his last known address.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Further, the Veteran has not asserted that he did not receive notice of the scheduled examinations.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit in an original compensation claim cannot be established without a current VA examination or reexamination and a claimant fails to report for a scheduled examination without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655(a).  Neither the Veteran nor his representative has provided any reason for the Veteran's failure to appear for examination.  As such, the Board finds that he has not provided good cause, and will therefore decide the Veteran's claim on the evidence of record.

The Board emphasizes that the duty to assist and provide the Veteran with a VA examination is a two-way street, and due to his failure to attend the scheduled VA examination or provide a date for which he is able to attend to schedule a VA examination, there is no further duty to provide any more VA examinations relating to this claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board concludes there was substantial compliance with the July 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's claims file contains his available service personnel records, and the Veteran and his representative were notified by letter dated July 26, 2016 that the Veteran should submit additional evidence in support of his claim; however, the only response received was a due process waiver from the Veteran's representative dated September 2016 noting that the Veteran had no additional evidence to submit.  A VA examination was scheduled for August 5, 2016, but the Veteran failed to attend.  VA readjudicated the claim based on the evidence in the record as reflected in the September 2016 Supplemental Statement of the Case.  Thus, VA substantially complied with the July 2016 remand directives.  There is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Lastly, the Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
 §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) which would trigger the presumptive service connection provision of 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board notes that the Veteran is also diagnosed with schizoaffective disorder and schizophrenia-paranoid type, which, being psychoses, fall under the chronic diseases listed under 38 C.F.R. § 3.309(a); however, for reasons discussed below, the presumption is not for application here.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

As applicable here, if a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals, and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

Here, the Veteran asserts generally that the claimed acquired psychiatric disorder, to specifically include PTSD, is due to service.

In this regard, the Board finds that the Veteran did not engage in combat with the enemy and that the alleged stressors are not related to combat; accordingly, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressors and the record does not contain service records or other evidence to corroborate the Veteran's statements.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

In correspondence dated March 8, 2011, the Veteran's representative notified VA that the Veteran had no additional information or evidence to submit in support of his claim.  By memorandum dated March 22, 2011, VA issued a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  The memorandum indicated that the only statements made by the Veteran in support of his claim were that he experienced nightmares due to his time in the Gulf War, but that the statements were vague and did not meet the minimum level of detail needed for VA to seek assistance from the United States Army and Joint Services Records Research Center (JSRRC) and or insufficient to allow for a meaningful research of Marine Corps of National Archives and Records Administration (NARA).  Because the Board is not bound to accept uncorroborated accounts of stressors, and because the weight of the lay and medical evidence of record demonstrates that an in-service stressor sufficient to cause PTSD has not been verified, the Board finds that there is no verified in-service PTSD stressor.  See Wood, supra.

Similarly, after reviewing all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that there was a psychiatric injury, disease, or symptoms in service.  The available STRs from the Veteran's active duty period from June 1990 to May 1994 are absent for any complaint of psychiatric symptoms during service.  Moreover, as will be discussed below, the lay assertions made by the Veteran are internally inconsistent, and therefore not credible.

The Veteran asserts that he was in Iraq during the Gulf war, and after "returning from Iraq I started to have a speech impediment, anger problems, depression, trust issues and sleep problems to include nightmares."  Veteran's Application for Compensation and/or Pension at pg. 8, Section B-11.  Subsequently, in his April 2011 Notice of Disagreement, the Veteran stated that he was in Iraq during 1991, and that he was a "cook in the field during the Gulf War and I was exposed to shooting and bombing while doing my job in the field."  However, during a statement dated April 2012, the Veteran noted that he was on active duty during the Gulf War but that his "friends were deployed but I stayed on base in 29 Palms, CA," and that the stress caused by the deployment of his friends caused nightmares.  Notably, the Veteran's service personnel records include a "Chronological Record" of assignments, which shows that the Veteran's active duty service was limited to military installations in California, North Carolina, and Okinawa, Japan; but not in Iraq.

The Board also observes that two years later after discharge from active service, the Veteran denied having had any depression or excessive worry, and nervous trouble of any sort on his Report of Medical History completed upon entrance to National Guard in 1996.  Psychiatric evaluation at that time was noted as normal.

The Veteran's VA treatment records dating from June 2010 reflect that several VA PTSD screenings were positive, yet the medical records reflect no PTSD diagnosis.  For example, an August 2010 VA mental health note indicates that the Veteran reported nightmares a few times a week, mostly of Iraq.  He stated that he was exposed to combat where there were "bombs going off" and "shooting."  Although the Veteran's PTSD screen was positive, the physician noted that there was insufficient information for a diagnosis.  In March 2011, the Veteran told a VA caseworker that he was concerned that he might have PTSD.  The caseworker noted that the Veteran was vague about possible exposures that may lead to PTSD.  An April 2011 VA psychiatry note reflects that the Veteran reported having filed a VA claim for service connection for PTSD, stated that he served in Operation Desert Storm, and insisted on a diagnosis of PTSD.

The VA treatment records reflect diagnoses of several psychiatric disorders, including mood disorder, anxiety disorder, major depressive disorder, schizophrenia-paranoid type, schizoaffective disorder, and substance abuse.  Notably, VA records also recognize that the Veteran has a speech impediment.  For example, a February 2015 VA psychiatric follow-up note reflects psychiatric diagnoses and notes that the Veteran was taking antipsychotic medication, which helped his symptoms, but he stopped taking the medication because it made his speech impediment worse.

Although the medical evidence demonstrates that the Veteran has current diagnoses of psychiatric disorders, and a recognized speech impediment, the medical evidence does not reflect a diagnosis of PTSD or establish a nexus between other psychiatric disorders or speech impediment and service.  This was recognized by the Board in its July 2016 remand, in which the Board directed that VA provide the Veteran with an examination "to determine the nature, onset, and etiology of his acquired psychiatric disorders" and the etiology of his speech impediment.  Board Remand dated July 18, 2016 at pgs. 3, 5.

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  

In this case, the Board recognizes the Veteran's assertions that he has PTSD, but as a layperson he is not competent to render a medical diagnosis.  Notably, the record does not reflect that the Veteran has been diagnosed with PTSD during the period on appeal.  In the absence of a current disability, the Veteran does not meet the threshold element of service connection and the PTSD claim must be denied.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  

Additionally, as is the case here, in the absence of competent evidence establishing a nexus between the Veteran's service and the diagnosed psychiatric disorders and speech impediment, those claims must also be denied.  See Shedden, Caluza, supra.

The Board recognizes the Veteran's assertions that his psychiatric disorders and speech impediment are related to service.  Although the Veteran, as a lay person, is competent to report any observable psychiatric symptoms and speech impediments he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to render an opinion as to the etiology of either disorder, because such a psychiatric and speech disorders require medical expertise and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Veteran's purported opinion attributing the current psychiatric symptoms to service is of no probative value.

The Board notes further that the evidence from the scheduled VA examination could have provided information to help substantiate his claim, but unfortunately he did not attend.

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, and anxiety disorder, and a disability manifested by a speech impediment.  Because the preponderance of evidence is against the claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran's statements in support of his claim have been very specific to the diagnosis of PTSD.  The Board recognizes the current diagnoses of schizoaffective disorder and schizophrenia, which are considered psychoses for VA purposes.  However, there is no showing of any chronic psychoses (such as schizophrenia) in-service, or continuous after separation, or which manifested to a degree of 10 percent or more within one year of separation from service.  In fact, the first time the Veteran sought psychiatric treatment was not until 2010 and the diagnoses of schizoaffective disorder and schizophrenia were not rendered until May 2012 and February 2015, respectively.  Accordingly, service connection for a psychosis is also denied.  See 38 C.F.R. §§ 3.303(b), 3.309(a).

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, and anxiety disorder, is denied.

Service connection for a disability manifested by a speech impediment is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


